Exhibit 10.2

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

GENER8 MARITIME, INC. 2012 EQUITY INCENTIVE PLAN

*  *  *  *  *

Participant:        [•]

Grant Date:        May [•], 2017

Number of Restricted Stock Units granted:  [  ]

*  *  *  *  *

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Award Agreement”), dated as of
the Grant Date specified above, is entered into by and between Gener8 Maritime,
Inc., a Marshall Islands Corporation (the “Company”), and the Participant
specified above, pursuant to the Gener8 Maritime, Inc. 2012 Equity Incentive
Plan, as amended and restated as of June 22, 2015 (the “Plan”), which is
administered by the Committee.

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant;

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1.        Incorporation By Reference; Plan Document Receipt.  This Award
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the grant of the RSUs hereunder), all of which terms and provisions are made a
part of and incorporated in this Award Agreement as if they were each expressly
set forth herein, provided that any subsequent amendment of the Plan shall not
adversely affect Participant’s rights under this Award Agreement without the
Participant’s written consent to such amendment.  The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content.  In the event of any
conflict between the terms of this Award Agreement and the terms of the Plan,
the terms of Plan, as interpreted by the Committee, shall control.  The
Participant hereby acknowledges that all decisions, determinations and
interpretations of the Committee in respect of the Plan, this Award Agreement
and the RSUs shall be final and conclusive.  Any capitalized term not defined in
this Award Agreement shall have the same meaning as is ascribed thereto in the
Plan.

2.        Grant of Restricted Stock Unit Award.  The Company hereby grants to
the Participant, as of the Grant Date specified above, the number of RSUs
specified above.  Except as otherwise provided by the Plan, the Participant
agrees and understands that nothing contained in this Award Agreement provides,
or is intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any
reason.  The





 

--------------------------------------------------------------------------------

 



Participant shall not have the rights of a stockholder in respect of the Shares
underlying this Award until such Shares are delivered to the Participant in
accordance with Section 4.

3.        Vesting.

(a)       General.  Except as otherwise provided in this Section 3, RSUs subject
to this Award shall vest at 12:01 a.m. on the earlier of (a) the date of the
first Annual Meeting of Shareholders of the Company following the Grant Date and
(b) the date that is thirty days following the first anniversary of the Grant
Date, provided that the Participant has not incurred a Termination of
Directorship prior to such date.

(b)       Change in Control.  All unvested RSUs shall immediately become vested
upon a Change in Control, provided the Participant has not incurred a
Termination of Directorship prior to such date.

(c)       Termination Due to Death or Disability.  In the event of the
Participant’s Termination of Directorship due to the Participant’s death or
Disability (as defined in the Plan), then the Participant’s then outstanding and
unvested RSUs shall immediately vest in full as of the date of such Termination
of Directorship.

(d)       Other Terminations/Forfeiture.  Any unvested RSUs shall be immediately
forfeited upon the Participant’s Termination of Directorship for any reason
other than death or Disability.  For the avoidance of doubt, if the Participant
incurs a Termination of Directorship after the RSUs become vested but before the
corresponding Shares have been issued to the Participant pursuant to Section 4,
such Shares shall be issued to the Participant notwithstanding the Termination
of Directorship, except as provided in Section 6.

4.        Delivery of Shares.

(a)       Within five (5) business days following the date that the RSUs vest,
the Participant shall be issued the number of Shares that correspond to the
number of RSUs that became vested on such date as provided in Section 3
above.  In connection with the delivery of the Shares pursuant to this Award
Agreement, the Participant agrees to execute any documents reasonably requested
by the Company.  In no event shall a Participant be entitled to receive any
Shares with respect to any unvested or forfeited portion of the
RSUs.  Notwithstanding the foregoing, if the vesting of the RSUs is accelerated
as provided in Section 3(c) by reason of the Participant’s Termination of
Directorship due to death or Disability, and if consistent with the “short-term
deferral” rules of Section 409A of the Internal Revenue Code, the Shares with
respect to such accelerated RSUs shall be issued within twenty (20) business
days after the acceleration event applicable to such RSUs. In no event shall the
Participant determine when during the applicable period the Shares shall be
issued.

(b)        Blackout Periods.  Notwithstanding the foregoing, if the Participant
is subject to any Company “blackout” policy or other trading restriction imposed
by the Company on the date such distribution would otherwise be made pursuant to
Section 4(a) hereof, such distribution shall be instead made on the earlier of
(i) the date that the Participant is not subject to any such policy or
restriction and (ii) March 15 of the calendar year following the calendar year
in which the applicable RSUs became vested pursuant to Section 3.





2

--------------------------------------------------------------------------------

 



(c)       Payment in Cash.  Pursuant to the Plan, in lieu of issuing Shares
pursuant to this Section 4, the Committee may elect to pay the Participant the
cash value of all or some of such Shares.

5.        Dividends and Other Distributions.  The Participant shall be entitled
to receive payments equal to all dividends and other distributions paid with
respect to the Shares underlying the RSUs, and any such amounts will be paid in
the same amount and form (cash or non-cash) as that paid directly to holders of
Shares, provided that such amounts will be subject to the same vesting
requirements as the underlying RSUs, and shall be paid at the same time the
related Shares (or cash, if the Committee so elects pursuant to Section 4) are
delivered pursuant to Section 4, and any such amounts with respect to unvested
RSUs shall be placed into escrow until such time as the Shares (or cash, if the
Committee so elects pursuant to Section 4) for the related RSUs are issued and
delivered or the underlying RSUs are forfeited; provided, further, that if any
such amounts are paid in Shares with respect to unvested RSUs, the Shares shall
be deposited with the Company and shall be subject to the same restrictions on
transferability and forfeitability as the RSUs with respect to which they were
paid.

6.        Non-transferability.  The RSUs, and any rights or interests therein,
(i) shall not be sold, exchanged, transferred, assigned or otherwise disposed of
in any way at any time by the Participant (or any beneficiar(ies) of the
Participant), other than by testamentary disposition by the Participant or by
the laws of descent and distribution, (ii) shall not be pledged or encumbered in
any way at any time by the Participant (or any beneficiar(ies) of the
Participant) and (iii) shall not be subject to execution, attachment or similar
legal process.  Any attempt to sell, exchange, pledge, transfer, assign,
encumber or otherwise dispose of these RSUs, or the levy of any execution,
attachment or similar legal process upon these RSUs, contrary to the terms of
this Award Agreement and/or the Plan, shall be null and void and without legal
force or effect.

7.        Entire Agreement; Amendment.  This Award Agreement, together with the
Plan, contains the entire agreement between the parties hereto with respect to
the subject matter contained herein, and supersedes all prior agreements or
prior understandings, whether written or oral, between the parties relating to
such subject matter.  The Committee shall have the right, in its sole
discretion, to modify or amend this Award Agreement from time to time in
accordance with and as provided in the Plan, but not in any manner or to any
extent that would be adverse to the Participant without the Participant’s
written consent at the time.  This Award Agreement may also be modified or
amended by a writing signed by both the Company and the Participant.  The
Company shall give written notice to the Participant of any such
mutually-agreed-on modification or amendment of this Award Agreement as soon as
practicable after the adoption thereof by the Company.

8.        Acknowledgment of Participant.  This award of RSUs does not entitle
Participant to any benefit other than that granted under this Award
Agreement.  Any benefits granted under this Award Agreement are not part of the
Participant’s ordinary compensation, and shall not be considered as part of such
compensation in the event of severance, redundancy or resignation.  Participant
understands and accepts that the benefits granted under this Award Agreement are
entirely at the discretion of the Company and that the Company retains the right
to amend or terminate this Award Agreement and the Plan at any time, at its sole
discretion and





3

--------------------------------------------------------------------------------

 



without notice, but not in any manner or to any extent that would be adverse to
the Participant without the Participant’s written consent at the time.

9.        Securities Matters.  The Company shall be under no obligation to
effect the registration pursuant to the Securities Act of 1933, as amended (the
“1933 Act”) of any interests in the Plan or any shares of Common Stock to be
issued thereunder or to effect similar compliance under any state laws.  The
Company shall not be obligated to cause to be issued any Shares, whether by
means of stock certificates or appropriate book entries, unless and until the
Company is advised by its counsel that the issuance of such Shares is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which Shares are traded.  The
Committee may require, as a condition of the issuance of Shares pursuant to the
terms hereof, that the Participant (or other recipient of such Shares, in the
event of Participant’s death) make such covenants, agreements and
representations, and that any certificates bear such legends and any book
entries be subject to such electronic coding, as the Committee, in its sole
discretion, deems necessary or desirable.  The Participant specifically
understands and agrees that the shares of Common Stock, if and when issued, may
be “restricted securities,” as that term is defined in Rule 144 under the
Securities Act of 1933, as amended and, accordingly, the Participant may be
required to hold the shares indefinitely unless they are registered under such
Act or an exemption from such registration is available.

10.      Delays or Omissions.  No delay or omission to exercise any right, power
or remedy accruing to any party hereto upon any breach or default of any party
under this Award Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Award Agreement, or any waiver on the
part of any party or any provisions or conditions of this Award Agreement, must
be in a writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.

11.      Governing Law.  This Award Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without reference to the
principles of conflict of laws thereof.

12.      No Right to Continued Service.  Nothing in this Award Agreement shall
interfere with or limit in any way the right of the Company to terminate the
Participant’s employment or service at any time, for any reason and with or
without cause.

13.      Notices.  Any notice which may be required or permitted under this
Award Agreement shall be in writing, and shall be delivered in person or via
facsimile transmission, overnight courier service or certified mail, return
receipt requested, postage prepaid, properly addressed as follows:





4

--------------------------------------------------------------------------------

 



(a)       If such notice is to the Company, to the attention of the Chief
Financial Officer of the Company or at such other address as the Company, by
notice to the Participant, shall designate in writing from time to time.

(b)       If such notice is to the Participant, at his/her address as shown on
the Company’s records, or at such other address as the Participant, by notice to
the Company, shall designate in writing from time to time.

14.      Compliance with Laws.  This issuance of RSUs (and the Shares underlying
the RSUs) pursuant to this Award Agreement shall be subject to, and shall comply
with, any applicable requirements of any foreign and U.S. federal and state
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, as amended, the Securities Exchange
Act of 1934, as amended and in each case any respective rules and regulations
promulgated thereunder) and any other law or regulation applicable thereto.  The
Company shall not be obligated to issue these RSUs or any of the Shares pursuant
to this Agreement if any such issuance would violate any such requirements.

15.      Binding Agreement; Assignment.  This Award Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns. The Participant shall not assign (except as provided by
Section 6 hereof) any part of this Award Agreement without the prior express
written consent of the Company.  The Company may not assign any portion of this
Award Agreement without the prior written consent of the Participant except as
otherwise provided in the Plan.

16.      Counterparts.  This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

17.      Headings.  The titles and headings of the various sections of this
Award Agreement have been inserted for convenience of reference only and shall
not be deemed to be a part of this Award Agreement.

18.      Further Assurances.  Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Award Agreement and the Plan and the
consummation of the transactions contemplated thereunder.

19.      Severability.  The invalidity or unenforceability of any provisions of
this Award Agreement in any jurisdiction shall not affect the validity, legality
or enforceability of the remainder of this Award Agreement in such jurisdiction
or the validity, legality or enforceability of any provision of this Award
Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.

[Remainder of Page Intentionally Left Blank]

 

 



5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date first written above.

 

GENER8 MARITIME, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Signature Page to Restricted Stock Unit Agreement

--------------------------------------------------------------------------------